Per Curiam.
There was not sufficient evidence presented to the court at Special Term to justify the court in finding that the parties to this proceeding had ever entered into any agreement to arbitrate their differences. It was not *767shown that the alleged contract was signed by either of the parties to the proceeding or by their authorized agents. The answer of the appellant specifically denies that it entered into any contract with the petitioners. In our opinion the court should have first summarily tried and determined the question as to whether the parties had entered into any contract to arbitrate. The court, in our opinion, was without authority, under the circumstances of this case, to appoint arbitrators or to direct that the parties proceed to arbitration of their differences. The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion denied in the present state of the record and the matter remitted to the court at Special Term for further action in accordance with this opinion. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied in the present state of the record, and the matter remitted to the court at Special Term for further action in accordance with opinion.